 


114 HR 1180 IH: Protecting 2nd Amendment Rights Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1180 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Rooney of Florida introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the Government of the United States from issuing or enforcing a new restriction or prohibition on the manufacture, importation, or sale in the United States of ammunition. 
 
 
1.Short titleThis Act may be cited as the Protecting 2nd Amendment Rights Act of 2015.  2.Prohibition on issuance or enforcement of new restriction or prohibition on the manufacture, importation, or sale of ammunition in the United StatesNo entity of the Government of the United States may issue or enforce a regulation, or take any other action, that would restrict or prohibit the manufacture, importation, or sale in the United States of any ammunition that, as of the date of the enactment of this section, is not subject to the restriction or prohibition.  
 
